                             Case 3:19-cv-03341-SI Document 23 Filed 06/20/19 Page 1 of 2



                     1    ROBIN D. BALL (State Bar No. 159686)
                          NORTON ROSE FULBRIGHT US LLP
                     2    555 South Flower Street, Forty-First Floor
                          Los Angeles, California 90071
                     3    Telephone:    (213) 892-9200
                          Facsimile:    (213) 892-9494
                     4    Email:        robin.ball@nortonrosefulbright.com
                     5    WILLIAM J. LEONE (pro hac vice)
                          SETH M. KRUGLAK (pro hac vice)
                     6    NORTON ROSE FULBRIGHT US LLP
                          1301 Avenue of the Americas
                     7    New York, New York 10019
                          Telephone:   (212) 318-3000
                     8    Facsimile:   (212) 318-3400
                          Email:       william.leone@nortonrosefulbright.com
                     9                 seth.kruglak@nortonrosefulbright.com
                    10    Attorneys for Plaintiff
                          DONALD KEITH ELLISON
                    11

                    12                           IN THE UNITED STATES DISTRICT COURT

                    13                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                    14                                    SAN FRANCISCO DIVISION

                    15

                    16    DONALD KEITH ELLISON,                              Case No. 3:19-cv-03341-SI

                    17                  Plaintiff,

                    18           v.                                          DECLARATION OF SETH M.
                                                                             KRUGLAK ATTESTING TO THE
                    19    UNITED STATES OF AMERICA,                          FILING OF STIPULATION
                                                                             REGARDING TRO BRIEFING
                    20                  Defendant.                           SCHEDULE AND HEARING DATE

                    21

                    22

                    23

                    24

                    25

                    26          I, Seth M. Kruglak, declare as follows:
                    27          1.     I am a partner at the law firm of Norton Rose Fulbright US LLP, counsel for Plaintiff
                    28   Donald Keith Ellison in this matter brought against the United States of America. I have personal
DOCUMENT PREPARED
                                                                       -1-
ON RECYCLED PAPER                              DECLARATION OF SETH M. KRUGLAK ATTESTING TO THE FILING OF
                                            STIPULATION REGARDING TRO BRIEFING SCHEDULE AND HEARING DATE
                             Case 3:19-cv-03341-SI Document 23 Filed 06/20/19 Page 2 of 2



                     1   knowledge of the facts stated herein and if called to testify could and would competently testify
                     2   thereto. I make this declaration attesting to the filing of the Stipulation Regarding TRO Briefing
                     3   Schedule and Hearing Date, filed on June 19, 2019 [ECF #20].
                     4          2.     Pursuant to Civil L.R. 5.1(i)(3) regarding signatures, I hereby attest that concurrence
                     5   in the filing of the Stipulation Regarding TRO Briefing Schedule and Hearing Date, filed on June
                     6   19, 2019 [ECF #20], has been obtained from David Countryman and William J. Leone with
                     7   conformed signatures contained therein.
                     8          I declare under penalty of perjury that the foregoing is true and correct.
                     9          Executed this 20th day of June, 2019, at New York, New York.

                    10
                                                                               /s/ Seth M. Kruglak
                    11                                                         SETH M. KRUGLAK (pro hac vice)
                    12                                                         Norton Rose Fulbright US LLP
                                                                               Attorneys for Plaintiff Donald Keith Ellison
                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
DOCUMENT PREPARED
                                                                         -2-
ON RECYCLED PAPER                              DECLARATION OF SETH M. KRUGLAK ATTESTING TO THE FILING OF
                                            STIPULATION REGARDING TRO BRIEFING SCHEDULE AND HEARING DATE
